ORDER

PER CURIAM.
Avery Farr (“Appellant”) was found guilty of robbery in the second degree and the court sentenced- him as a prior and persistent felony offender to a twenty-year sentence of imprisonment. The court retained jurisdiction over Appellant to place him on probation after the completion of a 120 day shock treatment. This appeal followed. Appellant claims, in his only point, that the trial court erred in overruling his objection when the prosecutor made an impermissible personalization to the jury during closing arguments. Appellant objected and raised this claim in his motion for new trial, so this point is preserved for appellate review. We find no error and affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25.